DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claims filed November 4, 2019, claims 1-9 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 4), claim 5 (line 4), claim 6 (line 3), claim 7 (line 5), the recitations “both inclusive by weight” are considered indefinite. What does it mean by “both inclusive by weight”?

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2015/0183914 A1).

    PNG
    media_image1.png
    165
    696
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    162
    696
    media_image2.png
    Greyscale



Regarding the recitation “modified silicone oil having a silanol group at a molecular terminal”, applicant’s specification (page 7-8, 0019) indicates that the recited “modified silicone oil having a silanol group at a molecular terminal” is to be interpreted 

    PNG
    media_image3.png
    238
    706
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    361
    713
    media_image4.png
    Greyscale



 	Regarding the recitation “for an inner liner” of claims 1, 2, 4-9, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Kawai et al. (page 14, Table 3) disclose a rubber composition comprising polybutadiene rubber (a rubber), extender oil (processing oil), carbon black, and a modified polymer.

    PNG
    media_image5.png
    369
    565
    media_image5.png
    Greyscale



Further, Kawai et al. (page 17, 0157) explicitly teach a direct replacement of modified conjugated diene-based polymer with X-21-5841 (a commercially available product.

    PNG
    media_image6.png
    725
    548
    media_image6.png
    Greyscale



According to applicant’s specification (page 8), X-21-5841 is a modified silicone oil having a silanol group at a molecular terminal.

    PNG
    media_image7.png
    336
    706
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    201
    702
    media_image8.png
    Greyscale



Regarding claims 3 and 9, Kawai et al. (page 1, 0001-0002) clearly indicates that the compositions disclosed are for improving the performance of automotive tires.

    PNG
    media_image9.png
    535
    453
    media_image9.png
    Greyscale



8.	Claims 1, 3, 4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 2015/0252133 A1).
Morita et al. (page 15-16, Table 4) disclose a rubber composition comprising polybutadiene rubber (a rubber), extender oil (processing oil), carbon black, and a modified polymer.

    PNG
    media_image10.png
    118
    453
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    179
    483
    media_image11.png
    Greyscale



Regarding the recitation “for an inner liner” of claims 1, 2, 4-9, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Morita et al. (page 7, 0084) explicitly teach a direct replacement of modified conjugated diene-based polymer with X-21-5841, and KF-9701 (a commercially available product.

    PNG
    media_image12.png
    292
    447
    media_image12.png
    Greyscale



According to applicant’s specification (page 8), X-21-5841, and KF-9701 are modified silicone oils having a silanol group at a molecular terminal.

    PNG
    media_image7.png
    336
    706
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    201
    702
    media_image8.png
    Greyscale



Regarding claims 3 and 9, Morita et al. (page 1, 0001, 0002) clearly indicates that the compositions disclosed are for improving the performance of automotive tires.

    PNG
    media_image13.png
    478
    453
    media_image13.png
    Greyscale



9.	Claims 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 2017/0210885 A1).
Xue et al. (page 9, Table 3, C-9) disclose a comparative example comprising SBR rubber (100 parts), silica (90 parts), non-aromatic oil (process oil) (30 parts), and silanol-modified silicone oil (10 parts) in a composition meeting the compositions as claimed. 

    PNG
    media_image14.png
    421
    463
    media_image14.png
    Greyscale



Regarding the claimed carbon black features, Xue et al. (page 1, 0024) clearly teach the additional amount of carbon black to the disclosed rubber compositions.

    PNG
    media_image15.png
    67
    451
    media_image15.png
    Greyscale



Regarding claims 3 and 9, Xue et al. (page 2, 0039-0041) clearly teach using the disclosed rubber compositions for pneumatic tire applications.

    PNG
    media_image16.png
    142
    465
    media_image16.png
    Greyscale



10.	Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al. (US 4,942,187).
Kawata et al. (col. 23-24, claims 1, 9, 10) claim vibration-damping rubber compositions comprising 100 parts of rubber, 5-150 parts of reinforcing agent (carbon black), and up to 50 parts of process oil.

    PNG
    media_image17.png
    449
    426
    media_image17.png
    Greyscale





    PNG
    media_image18.png
    153
    417
    media_image18.png
    Greyscale



Regarding the recitation “for an inner liner” of claims 1, 2, 4-8, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding the claimed “modified silicone oil having a silanol group at a molecular terminal”, Kawata et al. (col. 6, line 66 to col. 7, line 25) also indicate that the hydroxyl containing polysiloxane is a polydiphenyl-terminated silanol, and polydimethylmethylvinylsilozane-terminated silanol. Kawata et al. (col. 6, line 66 to col. 7, line 25) also indicate that the disclosed rubber compositions preferably comprise 0.5 to 50 wt%, particularly 0.3 to 10 wt% of the hydroxyl containing polysiloxane based on the weight of the rubber. 





    PNG
    media_image19.png
    41
    434
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    490
    454
    media_image20.png
    Greyscale



Regarding claims 6, Kawata et al. (col. 7, line 61 to col. 8, line 4) clearly disclose the amount of process oil (0-50, preferably 0-25, more preferably 0-20 parts by weight) suitable for the disclosed rubber composition.

    PNG
    media_image21.png
    163
    456
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    77
    449
    media_image22.png
    Greyscale



Regarding claim 8, the modified silicone oil and process oil teachings in Kawata et al. (col. 6, line 66 to col. 7, line 25; col. 7, line 61 to col. 8, line 4) clearly encompass the broad ratio of 0.1 to 4 being claimed.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
June 8, 2021